Title: To John Adams from François Adriaan Van der Kemp, 12 March 1811
From: Van der Kemp, François Adriaan
To: Adams, John



My Dear Sir!
Oldenbarneveld 12 March 1810 1811

Although I have so lately written, I will not, as mÿ restored health can be no pretext, delaÿ for one single daÿ, to send you a few lines more; now I have seen the confirmation of the good news from Washington—and, certainlÿ, if we maÿ claim a friend’s comfort in distress, then he too must be entitled to share our joys. I do so indeed, and congratulate you and your Excellent consort most cordiallÿ, with the deserved promotion of your Son to a seat on the Bench of the Supreme court. That choice could cover—in mÿ eÿe—manÿ Political sins in the President—tho the charm of this mantle would have been more irresistible—had your Q’s been the first—original appointment. What delightful sensation would have been kindled in the bosom of our noble friend John Luzac
—cui pudor et justitiæ soror
Incorrupta fides, nudaque veritas,
Quando ullum invenient parem?
if he had been blessed with the sight of this appointment? What a glorious reward he would have deemed it for his labours—in the share, he was favoured bÿ Providence—by you Sir! as a proof of your highest regard, in Quincy’s education—
Enjoÿing health and contentment—in a happÿ family—there remains my Dear friend! Scarce anÿ thing left for you on this earth—as the cup of Heaven’s blessings must be nearly exhausted, than to sip its last luxurious drops, with gratitude and die in peace: till then
Vivamus—atque americus
Rumoresque vulgi dicacioris
omnes unius æstimemus assis.
Oh! was I in your neighbourhood! could I visit Quincy! how would you see me crowned with myrtle and roses and you—Bacche Pater!
Promeres languidiora vina.
The Single boon I now can crave is, that you and your Ladÿ may not forget a blunt and sincere friend, who with the warmest and most affectionate respect remains, / My Dear Sir! / Your obliged

Fr. Adr. van der Kemp